DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s after final amendment, reply and Terminal Disclaimer filed June 17, 2022 have been received and entered into the case. Claims 1 – 3, 5 – 9, 11 – 21 are pending. All arguments and the terminal disclaimer have been fully considered.

Election/Restrictions
	Claims 1 – 3, 5 – 9 and 11 – 12 are allowable. The restriction requirement between groups I and III, as set forth in the Office action mailed on April 15, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 15, 2021 is partially withdrawn.  Claims 15 – 18, directed to an invention no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 19 – 21, directed to plants and methods for making a composition remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Double Patenting
Previous provisional rejections on the ground of nonstatutory double patenting are withdrawn due to applicant’s filing a Terminal Disclaimer on June 17, 2022.


Allowable Subject Matter
Claims 1 – 3, 5 – 9, 11 – 12, 15 – 18 are allowed.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michele Kliem on July 6, 2022.
The application has been amended as follows: 
Claims 13 – 14 and 19 – 21 are canceled.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUTH A DAVIS/            Primary Examiner, Art Unit 1699